UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-1075


THOMAS E. GUST,

                  Plaintiff - Appellant,

          v.

US AIRWAYS; US AIRWAYS PAYROLL/GARNISHMENTS SERVICES,

                  Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:11-cv-00133-MR-DLH)


Submitted:   April 26, 2012                 Decided:   April 30, 2012


Before GREGORY, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas E. Gust, Appellant Pro Se.     Evan M. Sauda, SMITH MOORE
LEATHERWOOD LLP, Charlotte, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Thomas    E.   Gust    appeals      the    district    court’s       order

accepting     the    recommendation       of     the    magistrate       judge    and

dismissing for failure to state a claim his suit against his

former       employer,      U.S.       Airways           and      U.S.      Airways

Payroll/Garnishments       Services,       for        recovery    of     wages     and

withheld    in   accordance   with    a    tax    lien    and    damages    arising

therefrom.       We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.       Gust v. U.S. Airways, No. 1:11-cv-00133-MR-DLH

(W.D.N.C.    Dec.    27,   2011).     We       dispense    with    oral    argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                           AFFIRMED




                                       2